DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2019 and May 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on December 08, 2016 are accepted.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claim 1 in line 7 recites the term “making contact with a first hand” should be corrected to –configured to make contact with a first hand-- to avoid potential issue of encompassing human organism in a device.
Claim 12, line 2, the term “the first and second electrocardiographic electrodes” should be corrected to –the first and the second electrocardiographic electrodes--.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 2: Claim limitation “a mechanism to prevent the flange portion from handing down” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” coupled with functional language “to prevent from handing down” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “mechanism”. 
Claim 3: Claim limitation “a fixing mechanism that fixes the flange portion along an outer peripheral surface” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” coupled with functional language “that fixes” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “mechanism”. 
Claim 17: Claim limitation “a biasing member to bias the light shielding cover” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “member” coupled with functional language “to bias the light shielding cover” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “member”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claim 2: “a mechanism to prevent the flange portion from handing down” refers to the specification [0038] and claim 11: it is possible to achieve stopper function by providing a projecting stopper (flange stopper)…Alternatively, the flange portion itself may be structured so as not to be bent toward the back surface side. For examiner, by bonding ends of two films. 
Claim 3: “a fixing mechanism that fixes flange portion” refers to the specification [0036], claims 8 and 9: the fixing mechanism includes a manger or a 
Claim 17: “a bias member to bias the light shielding cover” refers to the specification [0045]: a biasing member 15, such as a spring, which biases the light shielding cover in the open direction is preferably included in the swing shaft.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in the last limitation “the flange portion has flexibility and is bendable from a mounting portion on the main body portion” that renders the scope fo the claim indefinite. Having flexibility and being bendable are relative terms which renders the claim indefinite. The claim may be amended to incorporate specific structure or relative configuration to other components of the device, providing that sufficient written description support can be identified, to clearly define the structure of the flange portion. In the specification (PG Pub US 2019/0231205 A1) discloses in [0030] to [0034] features associated with the flexible and bendable characteristics of the flange portion but these features are not yet reflected in the claim. 
Claim 6 recites the limitation of “the flange portion is made of an electrode material from which the second electrocardiographic electrode is made” that renders the scope of the claim indefinite. First, it is not clear of the meaning of an “electrode material”. If Applicant intends to recite a material that is suitable for being used as an electrocardiographic electrode, the claim language should be modified to clearly recite such. Secondly, claim 1 recites that the second ECG electrode is disposed on a surface of the flange portion. With the flange portion being made of an electrode material from 
Claim 10 recites the limitation that “a concave portion is provided in an area of an outer peripheral surface of the main body portion in which the flange portion is housed” that renders the scope fo the claim indefinite. First, it is not clear which object the term “which” refers to. Secondly, assuming that it refers to the main body portion, claim 1 recites that the flange portion is “mounted on” a side surface of the main body portion. It is not clear how the flange portion may be “mounted on” a side surface of the main body portion while being “housed in” the main body portion.
Claim 11 recites the term “and ends thereof” at the end of the claim that renders the scope of the claim indefinite. This term appears to be grammatically incorrect and clarification is required. 
The dependent claims of the above rejected claims are rejected due to their dependency.

Examiner’s Notes
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimuta et al., US 2018/0064355 A1. This reference teaches a handheld electrocardiographic measurement device.
Zhou et al., US 2015/0102876 A1. This reference teaches a handheld electrocardiographic measurement device.
Ishida et al., US 2005/0004487 A1. This reference teaches a handheld electrocardiographic measurement device.
However, none of the above references teaches a flange portion on which the second electrode is disposed. The flange portion is mounted on the side surface of the main body portion and is capable of being folded around the mounting portion to change between an opened state (instant application, FIG.1, middle) and a closed state (instant application, FIG2, middle). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/YI-SHAN YANG/Primary Examiner, Art Unit 3793